Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dwight Xavier Jones, a South Carolina prisoner, seeks to appeal the district court’s orders adopting the recommendations of the magistrate judge and dismissing his civil action. Appellees Major Quig and Captain Ronald O’Neill and Defendant PSO Bradacs move to dismiss the appeal for lack of jurisdiction and for suspension of the deadline to file an informal response brief. After review of the record and the motion to dismiss, we dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely filed.
Parties are accorded thirty days after the entry of the district court’s final judgment or order to note an appeal, Fed. R.App. P. 4(a)(1)(A), unless the district court extends the appeal period under Fed. RApp. P. 4(a)(5), or reopens the appeal period under Fed. R.App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007).
The district court entered judgment on August 15, 2012. The notice of appeal was filed on September 17, 2012.* Because Jones failed to file a timely notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal and deny as moot the motions to dismiss and for suspension of the deadline to file an informal response brief. We also deny as moot Jones’ motion to proceed with an appeal to the Supreme Court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *764and argument would not aid the decisional process.

DISMISSED.


 Jones admits in his informal brief that he delivered the notice of appeal to prison officials for mailing to the court on September 17, 2012. Accordingly, we treat this date as the filing date for the notice of appeal. See Fed. R.App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988).